NUMBER 13-13-00293-CR

                                   COURT OF APPEALS

                         THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG


       IN RE STATE OF TEXAS EX REL. BERNARD W. AMMERMAN


                          On Petition for Writ of Mandamus
                              and Writ of Prohibition.


                                MEMORANDUM OPINION

        Before Chief Justice Valdez and Justices Garza and Perkes
                   Memorandum Opinion Per Curiam1

       By petition for writ of mandamus and writ of prohibition, relator, the State of

Texas ex rel. Bernard W. Ammerman, the Willacy County and District Attorney, sought

to compel the respondent in this cause, the Honorable Angelica Hernandez, the

Presiding Judge of the 105 Judicial Court serving Nueces, Kleberg, and Kenedy

Counties, to dismiss a temporary ex parte protective order and to prohibit the


       1
          See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is
not required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
respondent from entering a protective order against relator. Upon being notified of the

respondent’s recusal, on July 11, 2013, this Court abated this original proceeding in

order to provide the successor judge the opportunity to consider the rulings at issue in

this original proceeding. See generally TEX. R. APP. P. 7.2(a). The Court requested that

the successor judge file a supplemental record including the rulings on reconsideration

within twenty-one days. The Court also informed the parties that this proceeding would

be reinstated on further order of this Court.

       On September 12, 2013, after an extension of time was sought and obtained, the

supplemental record was filed with this Court. The supplemental record includes an

order rendered on September 10, 2013, by the successor judge, the Honorable Richard

C. Terrell, vacating the temporary ex parte protective order at issue in this cause.

       On September 13, 2013, relator filed a motion to dismiss this petition for writ of

mandamus and writ of prohibition because the order subject to review herein has been

vacated.

       The Court, having examined and fully considered the petition for writ of

mandamus, the supplemental record, and the motion to dismiss, is of the opinion that

this original proceeding has been rendered moot. See Jack v. State, 149 S.W.3d 119

n.10 (Tex. Crim. App. 2004) (“A case becomes moot on appeal when the judgment of

the appellate court can no longer have an effect on an existing controversy or cannot

affect the rights of the parties.”); Chacon v. State, 745 S.W.2d 377 (Tex. Crim. App.

1988) (noting that "generally a cause, issue or proposition is or becomes moot when it

does not, or ceases to, rest on any existing fact or right").




                                                2
       Given the foregoing, we REINSTATE this original proceeding. We LIFT the stay

previously imposed by this Court. See TEX. R. APP. P. 52.10(b) (“Unless vacated or

modified, an order granting temporary relief is effective until the case is finally

decided.”).   We GRANT relator’s motion to dismiss and we DISMISS this original

proceeding as moot.

                                                         PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
19th day of September, 2013.




                                         3